SMITH, P. J.
(dissenting). I cannot concur in holding that the Board of Railroad Commissioners in this case has made findings of fact and conclusions required by the statute as the basis of its order requiring private cattle guards.
Chapter 312, Laws 1913, does not change the requirements of chapter 207, Laws 1911. Section 17 of the latter act specifying the duties of the board, says:
“It shall be its * * * duty to make a report in writing * * * which shall include thd findings of fact upon which the conclusions of the board are based, together, with its * * * recommendations or orders,” etc.
Section 3, c. 312, Laws 1913, specifically provides that:
“The final record or judgment roll of said board in any action or proceeding” shall contain, among 'other things, “the findings of fact, conclusions and order made by the board.”
It is clear that findings of fact and conclusions are necessary as the basis of a final order.
This court has held, as most if not all other courts have held under constitutional provisions vesting judicial powers in court's, that the board is an administrative body, but that it is vested with authority .to hear evidence and determine facts upon which the exercise of its administrative powers depends, and, recognizing this rule, the statute in express terms requires that the board *543shall make “findings of fact and conclusions” upon which it bases its administrative orders. The majority opinion states that:
“As there is no dispute albout what the facts actually are, whether or not formal findings were made is a matter of little, if any, material consequence, and is not prejudicial error. No possible prejudice could result * * * in this case from, the fact that the railway board failed to show further findings in its report.”
This statement when applied to this case is equivalent to holding that when a sufficient defense is pleaded and the evidence to sustain such defense is undisputed, the defendant is not prejudiced by a failure to make findings upon the facts pleaded as such defense. I cannot concur in holding that an administrative board, whose methods of procedure are specifically .prescribed by statute, may ignore the statute, as was plainly done in this case. If it be assumed, as argued in the majority opinion, that the burden was cast upon appellant of proving that the building of the private cattle guards in question would increase the ordinary hazard and' danger of injury to the traveling public and its employees, it is perfectly clear from, the evidence of numerous witnesses, wholly undisputed, that a finding was required upon that issue. None was made. With this evidence in the record, I am totally unable to see how my Associates can say, as they do in the majority opinion:
“The commissioners could not, on the evidence, .have made findings supporting the only defense the railway company could interpose; therefore, though the commissioners proceeded on an erroneous view, no prejudicial error resulted therefrom.”
This statute means what it says. It provides a logical and simple mode of procedure which, will present the' state of facts upon which relief is awarded. The conclusions drawn from the findings of fact constitute the views of the board as to the relief which should be granted. The order follows.
A large number of competent witnesses on behalf of appellant testified that the construction of the cattle guards demanded at these private crossings would greatly enhance the danger of accidents and injuries both to the persons traveling on appellant’s trains and to its employees. This evidence was absolutely undisputed. That the question raised by this evidence was material, *544and perhaps even vital, cannot be doubted. It was not considered or passed upon by the board. The only allusion to it in the so-called “findings” made by the board is as' follows:
“The defendant in its answer alleges that to construct and maintain the character of crossings asked by the complainants would be extremely dangerous both to its employees and to the' traveling public, and that there is no necessity for the construction of said crossings. * * * The testimony- of the defendant is practically all directed against the dangerous conditions growing out ■ of the construction of farm crossings protected by cattle guards and wing fences, particularly as to where such crossings are to be constructed and maintained as open crossings, there being some testimony tending to show that the danger is somewhat increased by the construction of cattle guards and wing fences, inasmuch as any such construction might, under certain conditions, create a shadow or blind, thereby obstructing the view and increasing the danger.”
No finding upon this issue is made by the board, and no discussion in its report of the question raised by this evidence, other than a statement that the situation here is not analogous to that existing at the Olney ranch, which is on a grade, while the crossings under consideration are on a straight track, with slight grade and unobstructed view. The concluding paragraph of the discussion makes it absolutely clear that the board did not find and did not purport or intend even to make a finding upon this question :
“It is clear from a reading of the above-quoted- statute that the intention of the Legislature was to compel a railroad to construct and maintain a farm crossing with suitable and adequate cattle guards when requested to do so by persons owning land on both sides of its track, and in the enforcement of the statute this commission is justified in issuing an order requiring the construction and maintenance of such facilities as -demanded, and the order is predicated upon the obligation of the defendant to equip its farm crossings with fences and cattle guards under chapter 295 of the 'Session Laws of 1913.”
A mere allusion to the pleading, the evidence, and the law is not a finding of fact. When proper findings are made and conclu*545sions stated, an argument based upon -such findings, either for the purpose of sustaining the findings, or the conclusions, may be appropriate. This, in substance, is the practice followed by the Interstate Commerce Commission, a purely administrative body. In this proceeding there are no findings of fact whatever by the board. There is in the record an argument and discussion of the law, in which reference is made to the evidence and to certain decisions. An examination of this argument makes it entirely clear that the board considered the statute providing for cattle guards at private crossings upon demand to be mandatory, and that the order made was based upon that theory alone. We are all agreed that this is an erroneous view of the law. The board has never considered at all the questions of fact and law presented as a defense, and upon which this court is asked to review the action of the board upon this appeal. For this reason I concurred in the order remanding the proceeding to the board for further consideration upon correct principles of law, and for the making of necessary findings of fact and conclusions. That' this court has authority to correct errors of an administrative body in its procedure, or in its interpretation or application of the law, there can be no doubt. But the board created by law is primarily charged with the duty and power to investigate material facts and grant administrative relief, and it should be given such opportunity. Neither the circuit court nor this court should assume the responsibility of entering its original judgment or conclusion upon matters which have never been considered or passed upon by the board. The fact that the trial court may have made findings of fact and conclusions of law cannot relieve the board of that duty. The circuit court, for the reason stated, should have vacated the order and sent the proceeding back to the board for findings and report, and it follows that this court should remand the cause to the circuit court, with directions to remand it to the Board of Railroad 'Commissioners to make findings of fact and conclusions, either on the record already made, or upon such further hearing and- record as the board may. determine.
Upon further reflection, I am of the view that the police power, in its broad sense, includes the power to compel the owner of property to so use it as not to unnecessarily injure another, *546and therefore that the statute in question does rest upon the police power of the state. Munn v. Illinois, 94 U. S. 113, 24 L. Ed. 77; 9 Ency. U. S. Sup. Ct. 512.
GATES, J., concurs in the dissent.